EXHIBIT 10.14A

 

FIRST AMENDMENT TO

STOCK PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (the “Amendment”) is made as of
September 30, 2005, by and among PIMLICO RACING ASSOCIATION, INC., a Maryland
corporation, LAUREL RACING ASSOCIATION LIMITED PARTNERSHIP, a Maryland limited
partnership, and THE MARYLAND JOCKEY CLUB OF BALTIMORE CITY, INC., a Maryland
corporation (each, individually a “Seller”, and collectively, “Sellers”),
MARYLAND-VIRGINIA RACING CIRCUIT, INC., a Virginia corporation (the “Company”),
and COLONIAL DOWNS, L.P., a Virginia limited partnership (“Colonial Downs” or
“Purchaser”).

 

RECITALS

 

A.                                   The Sellers, the Purchaser and the Company
(the “Parties”) entered into a Stock Purchase Agreement dated as of August 18,
2005 (the “Agreement”).

 

B.                                     The Parties believe that it is in the
best interests of the Parties and of the horse racing industries in Virginia and
Maryland to amend the Agreement as provided herein.

 

C.                                     The Racing Commission of the Commonwealth
of Virginia (the “Commission”) approved the Agreement and the changes thereto
contained in this Amendment during a Special Meeting of the Commission on
September 28, 2005.

 

NOW, THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the Parties hereby agree as follows:

 

AGREEMENT

 

1.                                       Amendment.  Section 6.5(a) of the
Agreement is hereby deleted in its entirety and the following is substituted in
its place:

 

(a)                                  Coordination of Thoroughbred Meets. 
Sellers and Purchaser shall continue to discuss annually the coordination of
race dates between Laurel Race Course (“Laurel”) and Pimlico Race Course
(“Pimlico”) on the one hand and Colonial Downs on the other.  For a period of
ten (10) years after the Closing, which period shall be automatically renewed in
5-year periods unless one party notifies the other by November 1 of the
preceding year, Colonial Downs shall not conduct live thoroughbred horse racing
at any of Purchaser’s Virginia Racetracks (defined below) before the later of
June 17 and the Monday following running of the Belmont Stakes Race (the “Cut
Date”) of any calendar year, and Sellers shall not conduct live thoroughbred
horse racing at any of Sellers’ Maryland Racetracks (defined below) from the Cut
Date to July

 

--------------------------------------------------------------------------------


 

31 of any calendar year unless expressly agreed in writing otherwise by the
parties.  Sellers and Purchaser agree, however, that the foregoing prohibitions
shall not apply to Purchaser in respect of any given week between the Monday
following running of the Preakness Stakes and the Cut Date of any calendar year
to the extent either or both of  Sellers are not scheduled to conduct, and in
fact do not conduct, live thoroughbred horse racing at any of Sellers’ Maryland
Racetracks during that week.  For purposes of this Section 6.5(a) only, the
following terms have the following meanings.  The phrase “live thoroughbred
horse racing” shall mean the conduct of one or more live thoroughbred horse
races at the applicable party’s horse racetrack on any one or more days during
the given calendar week, each of which shall be deemed to begin on Monday and
end the next Sunday.  “Purchaser’s Virginia Racetracks” shall mean the Racetrack
or any other horse racetracks in Virginia owned in whole or in part, directly or
indirectly, by Purchaser.  “Sellers’ Maryland Racetracks” shall mean Pimlico,
Laurel or any other horse racetrack in Maryland owned in whole or in part,
directly or indirectly, by Sellers.  Except as otherwise modified specifically
herein, the period from the Cut Date to July 31 shall be defined as a “Meet.” 
There are ten (10) Meets during this ten (10) year period.

 

2.                                       Closing Date.  The parties agree that
the Closing shall take place on September 30, 2005 at 11:00 a.m. in Richmond,
Virginia at the offices of Hirschler Fleischer pursuant to Section 2.1 of the
Agreement.

 

3.                                       Effectiveness of the Amendment.  Each
of the undersigned, by his or her signature below, does hereby give his or her
written consent to the amendment of the Agreement in accordance with the
foregoing provisions effective as of the date hereof.

 

4.                                       Confirmation of the Agreement.  Except
as amended as set forth herein, the terms, conditions, and agreements set forth
in the Agreement are hereby ratified and confirmed and shall continue in full
force and effect.

 

5.                                       Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have fully executed this Amendment as of
the date first above written.

 

SELLERS:

PURCHASER:

 

 

 

 

PIMLICO RACING ASSOCIATION, INC.

COLONIAL DOWNS, L.P.

 

 

 

 

 

 

By:

Stansley Racing Corp., its

By:

/s/ Joseph A. DeFrancis

 

 

general partner

 

Joseph A. De Francis, President

 

 

 

 

 

 

 

 

 

By:

/s/ Ian M. Stewart

 

By:

 

 

 

Ian M. Stewart, President

 

Name:

 

 

 

 

 

 

 

 

 

 

LAUREL RACING ASSOCIATION
LIMITED PARTNERSHIP

COMPANY:

 

 

MARYLAND-VIRGINIA RACING

By:

The Maryland Jockey Club of

CIRCUIT, INC.

 

Baltimore City, Inc., its

 

 

 

general partner

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

Name

 

 

Name:

 

 

 

 

 

 

THE MARYLAND JOCKEY CLUB OF

 

 

BALTIMORE CITY, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

3

--------------------------------------------------------------------------------